Citation Nr: 1537831	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  08-19 889	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial compensable disability rating prior to June 25, 2009, and a rating in excess of 10 percent thereafter, for scar of the left abdominal wall.

2.  Entitlement to an initial disability rating in excess of 10 percent for left knee strain.

3.  Entitlement to an initial disability rating in excess of 20 percent for status post left shoulder rotator cuff tear.

4.  Entitlement to a disability rating higher than 20 percent for status post fusion of the lumbar spine.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. Fleming, Counsel


INTRODUCTION

The Veteran had active military service from August 1982 to August 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2008 and August 2008 rating decisions by Department of Veterans Affairs (VA) Regional Offices (ROs).  In the May 2008 rating decision, the RO in Albuquerque, New Mexico, granted the Veteran service connection for scar of the left abdominal wall, assigning an initial noncompensable disability rating; for left knee strain, assigning an initial 10 percent disability rating; and for status post left shoulder rotator cuff tear, assigning an initial 20 percent disability rating.  In the August 2008 decision, the RO in Nashville, Tennessee, denied the Veteran's claim for a higher rating for his status post fusion of the lumbar spine.  The Board denied the Veteran's claims for higher ratings in March 2012.  The Veteran appealed that determination to the United States Court of Appeals for Veterans Claims (Court), which vacated and remanded the Board's July 2013 denial in an August 2014 Memorandum Decision.  

The Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing in July 2015.  A transcript of the hearing has been associated with the Veteran's claims file.

The Board notes that in July 2015 the Veteran filed a new claim for entitlement to service connection for erectile dysfunction as secondary to his lumbar spine disability.  However, in the May 2008 rating decision, the Veteran was granted service connection for erectile dysfunction, as well as special monthly compensation for loss of use of the creative organ.  As the Veteran is currently in receipt of service connection for the claimed disorder, the Board finds that no new claim has been raised and will thus not take further action at this time.

The issues of entitlement to higher initial ratings for left shoulder, left knee, and lumbar spine disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

In July 2015, the Veteran stated at his hearing before the undersigned Veteran Law Judge that he wished to withdraw his appeal as to the issue of entitlement to an initial compensable disability rating prior to June 25, 2009, and a rating in excess of 10 percent thereafter, for scar of the left abdominal wall.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to an initial compensable disability rating prior to June 25, 2009, and a rating in excess of 10 percent thereafter, for scar of the left abdominal wall have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202 (2015).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision.  38 C.F.R. § 20.204(b) (2015).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204(a) (2015).

At his July 2015 hearing before the undersigned Veterans Law Judge, the Veteran stated under oath that he wished to withdraw his appeal of the issue of entitlement to an initial compensable disability rating prior to June 25, 2009, and a rating in excess of 10 percent thereafter, for scar of the left abdominal wall.  This statement was reduced to writing via the creation of a transcript of the hearing testimony.  Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claim of entitlement to an initial compensable disability rating prior to June 25, 2009, and a rating in excess of 10 percent thereafter, for scar of the left abdominal wall.  Accordingly, the Board will dismiss the appeal.


ORDER

The appeal of the issue of entitlement to an initial compensable disability rating prior to June 25, 2009, and a rating in excess of 10 percent thereafter, for scar of the left abdominal wall is dismissed.


REMAND

The Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the remaining claims for increase. 

Review of the record reflects that the Veteran underwent VA examination in September 2006 and May 2009 concerning his left shoulder and left knee claims, and in August 2008 and October 2010 concerning his lumbar spine claim.  However, following the most recent May 2009 and October 2010 examinations, the Veteran stated at his July 2015 hearing before the undersigned Veterans Law Judge that his service-connected disabilities had increased in severity since those examinations.  The Board further notes that the August 2008, May 2009, and October 2010 VA examiners acknowledged the Veteran's complaints of flare-ups of pain and loss of motion in his left shoulder, left knee, and lumbar spine.  However, the examiners stated that they were unable to specify any additional limitation of motion or other disability during flare-ups without resorting to speculation.  No explanation was provided for these conclusions.  In addition, the August 2008 and October 2010 VA examiners did not offer complete findings as to the presence of any bowel or bladder dysfunction related to the Veteran's status post fusion of the lumbar spine.  This is so despite the Veteran's multiple treatments by VA providers, including at visits in October 2006, January 2008, and April 2013, for complaints of urinary tract problems including daytime frequency and nocturia, slow stream, straining, and incomplete emptying

The Board notes that the Veteran is qualified, as a lay person, to report increasing symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 (1997).  Further, where the record does not adequately reveal the current state of the claimant's disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (where the appellant complained of increased hearing loss two years after his last audiology examination, VA should have scheduled the appellant for another examination).  In this case, the Board notes that the examiners appear to have properly evaluated the Veteran's physical condition at the time of the VA examinations.  The Board, however, observes that the Veteran, at his July 2015 hearing before the undersigned, testified that his service-connected disabilities had worsened since the most recent VA examinations.  

The Board thus finds that additional VA examinations are needed to provide current findings with respect to the Veteran's left knee strain, status post left shoulder rotator cuff tear, and status post fusion of the lumbar spine.  In particular, the examiner must conduct MRI study of the Veteran's left shoulder and must address the presence of any bowel or bladder dysfunction associated with his status post fusion of the lumbar spine, particularly given the multiple treatment records and statements from the Veteran addressing complaints of urinary tract symptoms of daytime frequency and nocturia, slow stream, straining, and incomplete emptying.  The examiner must also specifically discuss any additional limitations the Veteran experiences in his left shoulder, left knee, and lumbar spine due to flare-ups.  If the examiner finds that no such conclusions can be reached without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability, to include whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any such disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The AOJ must ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  See 38 U.S.C.A. § 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for VA examination and notify him that failure to report to any scheduled examination, without good cause, could result in a denial of his claims.  See 38 C.F.R. § 3.655(b) (2015).  

The examiner must report range of flexion and extension in the left shoulder, left knee, and lumbar spine (in degrees).  Any and all studies, tests, and evaluations deemed necessary by the examiner must be performed, including in particular an MRI study of the left shoulder.  The examiner must review all pertinent records associated with the claims file and comment on the current severity of the Veteran's left knee strain, status post left shoulder rotator cuff tear, and status post fusion of the lumbar spine.  Clinical findings must also include whether, during the examination, there is objective evidence of pain on motion (if pain on motion is present, the examiner must indicate at which point pain begins), weakness, excess fatigability, and/or incoordination associated with the left shoulder, left knee, or lumbar spine.  

Regarding the left shoulder, the examiner must clarify whether there is ankylosis of the scapula-humeral articulation, and if so, whether it is favorable, intermediate, or unfavorable.  The examiner must also address the Veteran's limitation of motion in connection with his left shoulder disorder and whether there is other impairment of the left humerus, including disability tantamount to a loss of the humerus head, nonunion, or fibrous union of the humerus.  

Regarding the left knee, the examiner must undertake range of motion studies of the Veteran's left knee and comment on the degree of disability due to functional losses such as pain, weakness, etc.  All functional losses must be equated to additional loss of motion (beyond that shown clinically).  In addition, the examiner must elicit information as to the frequency, duration, and severity of any associated symptomatology, to include recurrent subluxation or lateral instability; dislocated semilunar cartilage with episodes of locking, pain, and effusion of the joint; impairment of the tibia and fibula (nonunion or malunion); and ankylosis.

Regarding the lumbar spine, the examiner must specifically state whether there is ankylosis of the lumbar spine.  The examiner must also identify any neurological impairment associated with the Veteran's lumbar spine disability, addressing in particular whether the Veteran experiences any bowel or bladder dysfunction associated with his status post fusion of the lumbar spine, particularly given the multiple treatment records and statements from the Veteran addressing complaints of urinary tract symptoms of daytime frequency and nocturia, slow stream, straining, and incomplete emptying.  Any necessary diagnostic testing must be accomplished.  

The examiner must also discuss whether, and to what extent, the Veteran experiences functional loss due to pain and/or any of the other symptoms noted above during flare-ups or with repeated use of the left shoulder, left knee, or lumbar spine.  The examiner must express such functional losses in terms of additional degrees of limited motion (beyond that shown clinically).  If the examiner finds that no such conclusions can be reached without resorting to speculation, the examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability, to include whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  The AOJ must ensure that any additional evidentiary development suggested by the examiner is undertaken so that a definite opinion can be obtained.  See 38 U.S.C.A. § 5103A.

Note:  To properly evaluate any functional loss due to pain, C&P examiners, as per C&P Service policy, must at the very least undertake repetitive testing (to include at least three repetitions) of the left shoulder, left knee, and thoracolumbar spine's range of motion.  See VA Fast Letter 06-25 (Nov. 29, 2006).  Loss of motion, whether clinically shown, or estimated based on functional impairment, must be described for the left shoulder, left knee, and thoracolumbar spine.

2.  After undertaking any other development deemed appropriate, the AOJ must re-adjudicate the issues on appeal, to include consideration of the additional evidence obtained since it last adjudicated these claims.  The Veteran and his representative must be afforded an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


